NO. 30409

lN THE SUPREME COURT OF THE STATE OF HAWA

LESLEY D. JOHNSON, Petitioner,

 

VS.

THE HONORABLE PAUL T. MURAKAMl, JUDGE OF THE FAMILY
COURT OF THE FIRST CIRCUIT, STATE OF HAWAl‘I; and
P. SPENCER JOHNSON, Respondents.

ORlGlNAL PROCEEDlNG
(FC-D No. lO-l-O437)

ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Lesley D. Johnson’s
20lO, the

it appears that

petition for a writ of mandamus filed on April l,

and the respondents’ answers,

papers in support,
petitioner presented the respondent judge with evidence
establishing jurisdiction and grounds for petitioner’s divorce
and with clear and convincing evidence that petitioner is
terminally ill and that petitioner’s divorce action could be
The possible abatement of the

good cause under HRS § 580-47(a)

abated by petitioner’s death.
divorce action constitutes: (l)
(2006) for granting petitioner a divorce and reserving
jurisdiction over all other matters; (2) an exceptionally
compelling circumstance for dissolving petitioner’s marriage
before deciding all other parts of the divorce; see Camp v. Camp,
lO9 HawaiU_469, 477, 128 P.2d 35l, 359 (App. 2006); and (3) a
basis for bifurcating petitioner’s divorce action under HFCR
42(b) to avoid prejudice.

Respondent P. Spencer Johnson's legal arguments against
bifurcation and an immediate divorce are unavailing.

The respondent judge denied bifurcation and an
immediate divorce by giving considerable weight to the respondent
judge's belief that a “resolution of the entire divorce is
possible without the necessity of bifurcation at this point” and

that bifurcation and an immediate divorce “will likely lessen the

parties' incentive to engage in further negotiations to

expeditiously reach a global resolution of all issues.” However¢

the record of petitioner’s divorce provides no support for the
respondent judge's belief that an expeditious settlement of the
divorce may be forthcoming. The respondent judge gave unfounded
weight to settlement in denying petitioner an immediate divorce.
The denial of an immediate divorce will be unreviewable on appeal
from a final decree if the divorce action is abated. Therefore,
petitioner is entitled to mandamus relief. See Kema v. Gaddis,
91 HawaiU_200, 204, 982 P.2d 334, 338 (l999) (A writ of mandamus
is an extraordinary remedy that will issue where the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action. Where a court has discretion to
act, mandamus will lie to interfere with or control the exercise
of that discretion if the judge has committed a flagrant and
manifest abuse of discretion.). Accordingly,
lT IS HEREBY ORDERED that the petition for a writ of
mandamus is granted. The respondent judge shall, by the end of
business on April 27, 20lO, enter, in FC-D No. lO-l-O437, a
decree dissolving the marriage and reserving jurisdiction to
determine all other matters.
DATED: Honolulu, HawaiUq April 26, 20lO.

Wd¢»c

haw/gym L¢. "r\Lo=¢¢M// &/`@»

/@"/“"
?§¢..¢,_£. "3~*6@<41@~» ‘